FILE COPY




               IN THE SUPREME COURT OF TEXAS

                                          NO. 16-0897

                    NEIGHBORHOOD CENTERS INC., PETITIONER

                                                V.

                          DOREATHA WALKER, RESPONDENT

                                          MANDATE

       To the Trial Court of Harris County, Greetings:
       Before our Supreme Court on April 13, 2018, the Cause, upon petition for review, to
revise or reverse your Judgment.
       No. 16-0897 in the Supreme Court of Texas
       No. 01-14-00844-CV in the First Court of Appeals
       No. 2014-37034 in the 80th District Court of Harris County, Texas, was determined;
and therein our said Supreme Court entered its judgment or order in these words:


       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review
from the Court of Appeals for the First District, and having considered the appellate record,
briefs, and counsel’s argument, concludes that the court of appeals’ judgment should be reversed.


       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

       1)      The court of appeals’ judgment is reversed;

       2)      Judgment is rendered for Petitioner Neighborhood Centers that Respondent
               Walker’s retaliation claim under the Whistleblower Act is dismissed and that
               Walker take nothing; and

       3)      Petitioner Neighborhood Centers shall recover, and Respondent Walker shall pay,
               the costs incurred in this Court and in the court of appeals.

       Copies of this judgment and the Court’s opinion are certified to the Court of Appeals for
the First District and to the District Court of Harris County, Texas, for observance.



                                            Page 1 of 2
                                                                                      FILE COPY




       Wherefore we command you to observe the order of our said Supreme Court in this
behalf, and in all things to have recognized, obeyed, and executed.
       BY ORDER OF THE SUPREME COURT OF THE STATE OF TEXAS,
                                            with the seal thereof annexed, at the City of Austin,
                                            this the 24th day of May, 2018.
                                            Blake A. Hawthorne, Clerk



                                            By Monica Zamarripa, Deputy Clerk




                                           Page 2 of 2